Case 2:03-cr-00197-RAJ Document 373 Filed 12/17/20 Page 1 of 11 PageID# 1920




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Norfolk Division


MONTRA OWEN,

                      Petitioner,
v.                                                                  Criminal No. 2:03-cr-197-1

UNITED STATES OF AMERICA,

                      Respondent.

                          MEMORANDUM OPINION AND ORDER

       Before the Court is Montra Owen’s (“Petitioner”) First Motion for Reconsideration

pursuant to the Federal Rules of Civil Procedure Rule 59(e). ECF No. 366. Petitioner seeks

reconsideration of this Court’s October 22, 2020 Order denying Petitioner’s motion for

compassionate release. ECF No. 363. This matter is now ripe for judicial determination. For the

reasons below, Petitioner’s motion is GRANTED.

                           I. FACTUAL AND PROCEDURAL HISTORY

       Between December 2, 2002 and September 30, 2003, Petitioner and his co-defendants

committed twenty-nine (29) armed robberies at various commercial establishments in Norfolk,

Chesapeake, and Virginia Beach. ECF No. 201 at 6-21. According to the Presentencing report

(“PSR”), Petitioner was the leader of a group of six co-conspirators where Petitioner usually

selected the targets for the robberies, planned how each would be carried out, and usually

personally brandished a firearm. Id. ¶ 37. On December 18, 2003, a federal grand jury returned a

61-count indictment charging Petitioner and his six co-defendants as a result of 29 armed

commercial robberies and two car-jackings between December 2002 and September 2003. ECF

No. 1. On March 18, 2004, Petitioner pleaded guilty to Counts 12, 16, and 57, charging interference



                                                1
Case 2:03-cr-00197-RAJ Document 373 Filed 12/17/20 Page 2 of 11 PageID# 1921




with commerce by robbery, in violation of 18 U.S.C. § 1951, and Counts 13, 17, and 58, charging

brandishing, using, and carrying a firearm during and in relation to a crime of violence, in violation

of 18 U.S.C. § 924(c). Id. at 3-4. On June 14, 2004, the Court imposed a total sentence of 762

months imprisonment. ECF No. 103. On November 13, 2013, the Court reduced Petitioner’s

sentence to 420 months, including a reduced sentence of sixty (60) months on Count 13. ECF No.

173. 1 Petitioner’s current projected release date is November 26, 2033 and he is currently

incarcerated at FCI Coleman Low, a low-security federal prison located in Florida. ECF No.344.

Petitioner has served approximately 56% of his 420 months sentence.

       On July 29, 2020, Petitioner filed a motion for compassionate release. ECF No. 344. On

August 6, 2020, Petitioner was granted leave to file an Addendum to his motion for compassionate

release. ECF Nos. 347, 348. The Addendum was based on the disparity between Petitioner’s pre-

FIRST STEP Act sentence and the sentence he would have received under current law because of

the Courts recent rulings regarding “stacked” § 924(c) convictions. See United States v. Redd,

2020 WL 1248493 (E.D. Va. March 16, 2020); United States v. McCoy, No. 2:03-CR-197, (E.D.

Va. May 26, 2020), aff’d, No. 20-6821, 2020 WL 7050097 (4th Cir. Dec. 2, 2020); United States

v. Bellamy, No. 2:03-CR-197 (E.D. Va. July 21, 2020).

       On October 22, 2020, the Court denied Petitioner’s Motion for compassionate release

because he did not suffer from underlying health conditions that put him at risk if he contracted

COVID-19. ECF No. 363. However, the Court did not consider Petitioner’s sentence disparity

argument. On November 6, 2020, Petitioner filed a motion for Reconsideration. ECF No. 366.



       1
         The 420 month term consist of: sixty (60) months on Count 12; sixty (60) months on Count 16 to be served
       concurrently with Count 12; sixty (60) months on Count 57 to be served concurrently with Count 12; sixty
       (60) months on Count 13 to be served consecutively to Count 12; three hundred (300) months on Count 17
       to be served consecutively to Count 13; and three hundred (300) months on Count 58 to be served
       concurrently with Count 17. ECF No. 173.

                                                      2
Case 2:03-cr-00197-RAJ Document 373 Filed 12/17/20 Page 3 of 11 PageID# 1922




                                     II. LEGAL STANDARD

A. Motions for Reconsideration

   Although Rule 59(e) motions for reconsideration are disfavored, the United States Court of

Appeals for the Fourth Circuit (“Fourth Circuit”) recognizes three limited grounds for a district

court's grant of a motion under this rule: (1) to accommodate an intervening change in controlling

law; (2) to account for new evidence not available earlier; or (3) to correct a clear error of law or

prevent manifest injustice. Hutchinson v. Staton, 994 F.2d 1076, 1081 (4th Cir. 1993); see also

Pendergrass v. United States, 2001 U.S. Dist. LEXIS 23933, at *1-2 (D.S.C. 2001). The Fourth

Circuit has emphasized that mere disagreement with the court’s ruling does not warrant a Rule

59(e) motion. Hutchinson, 994 F.2d at 1081 (citing Atkins v. Marathon LeTorneau Co., 130 F.R.D.

625, 626 (S.D. Miss. 1990)). Rule 59(e) motions exist for the purpose of allowing “the court to

reevaluate the basis for its decision.” Keyes v. Nat’l R.R. Passenger Corp., 766 F. Supp. 277, 280

(E.D. Pa. 1991). It is within sole discretion of district court as to whether granting of

a motion to reconsider is appropriate. United States v. Dickerson, 971 F. Supp. 1023 (E.D. Va.

1997). The motion “cannot appropriately be granted,” however, when the petitioner seeks only for

the district court to “‘rethink what the Court ha[s] already thought through—rightly or

wrongly.’” Id. at 1024 (quoting Above the Belt, Inc. v. Mel Bohannan Roofing, Inc., 99 F.R.D. 99,

101 (E.D. Va. 1983)).

B. Compassionate Release

   As amended by the Formerly Incarcerated Reenter Society Transformed Safely Transitioning

Every Person Act (“FIRST STEP Act”), a court may modify a term of imprisonment on the motion

of the petitioner after considering the factors set forth in 18 U.S.C. § 3553(a) if “extraordinary and

compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). “Extraordinary and



                                                  3
Case 2:03-cr-00197-RAJ Document 373 Filed 12/17/20 Page 4 of 11 PageID# 1923




compelling reasons” was previously defined by the United States Sentencing Commission

(“Sentencing Commission”) in U.S.S.G. § 1B1.13, Application Note 1. Before the passage of the

FIRST STEP Act, the Sentencing Commission provided that a sentence may be modified due to

the petitioner’s medical condition, age, or family circumstances and further defined the limits

under which a sentence reduction may be given under those justifications. U.S.S.G. § 1B1.13, n.

1 (A)–(C). The Sentencing Commission also provided a “catch-all provision” that allowed for a

sentence modification upon a showing of “extraordinary and compelling reason other than, or in

combination with, the reasons described in subdivisions (A) through (C).” Id. at n. 1 (D). Use of

the “catch-all provision” prior to the FIRST STEP Act was severely restricted because it required

approval from the BOP before an individual could petition the district court for relief. Id.

   However, U.S.S.G. § 1B1.13 is now outdated following the passage of the FIRST STEP Act,

which allows individuals to petition the district court directly without clearance from the BOP. As

such, U.S.S.G. § 1B1.13 is merely advisory and does not bind the Court’s application of §

3582(c)(1)(A). McCoy v. United States, 2020 WL 2738225, at *4 (E.D. Va. May 26, 2020); see

also United States v. Lisi, 2020 WL 881994, at *3 (S.D.N.Y. Feb. 24, 2020) (“[T]he Court may

independently evaluate whether [petitioner] has raised an extraordinary and compelling reason for

compassionate release ... [but § 1B1.13’s policy statement] remain[s] as helpful guidance to

courts....”); United States v. Fox, 2019 WL 3046086, at *3 (D. Me. July 11, 2019) (“[T]he

Commission’s existing policy statement provides helpful guidance on the factors that support

compassionate release, although it is not ultimately conclusive”). A petitioner’s rehabilitation

standing alone does not provide sufficient grounds to warrant a sentence modification. 28 U.S.C.

§ 994(t). In sum, the Court may consider a combination of factors, including but not limited to




                                                 4
Case 2:03-cr-00197-RAJ Document 373 Filed 12/17/20 Page 5 of 11 PageID# 1924




those listed in U.S.S.G. § 1B1.13, in evaluating a petitioner’s request for a sentence modification

under 18 U.S.C. § 3582(c)(1)(A)(i).

                                        III. DISCUSSION

A. Change in Controlling Law

   On May 26, 2020, the Court granted Thomas McCoy’s, Petitioner’s co-defendant, motion for

reconsideration and for compassionate release and re-sentenced McCoy to a term of time served.

McCoy v. United States, No. 2:03-CR-197, 2020 WL 2738225, at *6 (E.D. Va. May 26, 2020).

The Court held that the FIRST STEP Act discontinued the former practice of “stacking” multiple

convictions under 21 U.S.C. § 924(c)(1)(A) for firearms violations during a crime of violence

before a prior conviction under the same subsection became final. See 21 U.S.C. § 924(c)(1)(C);

Id. at *2 (requiring a prior conviction under § 924(c)(1)(A) to be final before a defendant may be

sentenced to a mandatory minimum of 25 years for a subsequent violation). Moreover, the Court

found that there is an inherent disparity between individuals sentenced pursuant to § 924(c)(1)(C)

for multiple firearm offenses occurring within the same indictment prior to the passage of the

FIRST STEP Act and individuals sentenced for multiple violations of § 924(c)(1)(A) in the same

indictment after the enactment of the new law. Therefore, the Court found that because of McCoy’s

relative youth at the time of the sentence, the overall length of the sentence, the disparity between

his sentence and those sentenced for similar crimes after the FIRST STEP Act, and his

rehabilitative efforts form an extraordinary and compelling basis for relief; McCoy demonstrated

extraordinary and compelling reasons to merit a sentence reduction for the multiple firearm

offenses which were stacked. Id. at *6. The Court later applied the same reasoning to Michael J.

Bellamy, another of Petitioner’s co-defendant, to find that the stacking of defendant’s possession-

of-firearm convictions, his rehabilitative efforts, and his age at time of sentencing established



                                                 5
Case 2:03-cr-00197-RAJ Document 373 Filed 12/17/20 Page 6 of 11 PageID# 1925




extraordinary and compelling reasons for a sentence reduction. See Bellamy v. United States, No.

2:03-CR-197, 2020 WL 4208446 (E.D. Va. July 22, 2020).

   On December 2, 2020, the Fourth Circuit affirmed the Court’s decision, as well as other similar

court’s holdings, to grant compassionate release to federal prisoners under the FIRST STEP Act

for the same “stacking” offenses. United States v. McCoy, No. 20-6821, 2020 WL 7050097 (4th

Cir. Dec. 2, 2020); see also, United States v. Redd, 2020 WL 1248493 (E.D. Va. March 16, 2020);

United States v. Arey, No. 5:05-CR-00029, 2020 WL 2464796 (W.D. Va. May 13, 2020).

   Therefore, the Court finds that there has been a change in the law that merits reconsideration

of Petitioner’s motion for compassionate release pursuant to the FIRST STEP Act.

B. Petitioner’s FIRST STEP Act Claim

 1. Consideration of the § 3553(a) Factors

   In considering a term of imprisonment, courts must comply with 18 U.S.C. § 3553(a), which

enumerates several factors designed to create a sentence that is “sufficient but not greater than

necessary.” In this case, Petitioner pleaded guilty to Counts 13, 17, and 58, charging brandishing,

using, and carrying a firearm during and in relation to a crime of violence, in violation of 18 U.S.C.

§ 924(c). ECF No. 201 at 3-4. Petitioner’s Criminal History Category was III and his Total Offense

Level was 26, but his stacked gun convictions yielded a total mandatory term 684 months, 57

years, imprisonment for Counts 13, 17, and 58. In other words, the penalties for his three § 924(c)

convictions, which were part of the same indictment, were “stacked.” In total, Petitioner faced a

mandatory minimum of twenty-five (25) years at his original sentencing based on the application

of the statutory mandatory minimum for each Count 17 and 58. ECF No. 350 at ၁. In all,

Petitioner was sentenced to 762 months imprisonment, consisting of seventy-eight months served

concurrently for each of counts 12, 16 and 84, eighty-four months for count 13, three hundred



                                                  6
Case 2:03-cr-00197-RAJ Document 373 Filed 12/17/20 Page 7 of 11 PageID# 1926




months on count 17 and three hundred months on count 58 to be served consecutively. ECF No.

100. The practice of “stacking” enhanced § 924(c) charges for a first offense required “the District

Court to tack on another twenty-five years in prison, even though that gun possession occurred

during the same course of conduct as the original count.” United States v. Brown, 411 F. Supp. 3d

446, 453 (E.D. Va. 2019). However, if he were sentenced today, Petitioner would be subjected to

a mandatory minimum of 252 months, or 21 years, with a total advisory guidelines range of 78-97

months for Counts 17 and 58. See United States v. Booker, 543 U.S. 220 (2005) (holding the

Sentencing Guidelines advisory, rather than mandatory). Later, in November 2013, the Court

reduced Petitioner’s sentence on Count 13 to 60 months but did not alter the sentences for Counts

17 and 58. ECF No. 173.

   A reduction of Petitioner’s sentences on Counts 17 and 58, to terms of 84 months each,

consecutive, is consistent with the § 3553(a) factors, especially § 3553(a)(2)(A) (“the need for the

sentence imposed…to reflect the seriousness of the offense, to promote respect for the law, and to

provide just punishment for the offense”) and § 3553(a)(6) (“the need to avoid unwarranted

sentencing disparities among defendants with similar records who have been found guilty of

similar conduct”); see also United States v. Urkevich, 2019 WL 6037391, at *2 (D. Neb. Nov. 14,

2019) (reducing three “stacked” firearm counts from 660 months to 180 months because the

petitioner’s former sentence was 40 years longer than the sentence he would have likely received

under current law). Notably, two of Petitioner’s codefendants were also granted compassionate

release after pleading guilty to similar charges 16 years ago. See McCoy, 2020 WL 2728225, at

*6; Bellamy 2020 WL 4208446.

       In addition to the legal disparity between individuals sentenced before and after the

elimination of the “stacking” provision and between Petitioner and his codefendants, Petitioner



                                                 7
Case 2:03-cr-00197-RAJ Document 373 Filed 12/17/20 Page 8 of 11 PageID# 1927




has displayed a record of rehabilitation during his time in BOP custody. He was moved down to a

low-security facility since he was sentenced 16 years ago, and he has had minimal disciplinary

issues during his time in custody and has had no violent incidents. See Jones v. United States, 431

F. Supp. 3d 740, 753 (E.D. Va. Jan. 6, 2020) (granting a sentence reduction under § 3582(c)(1)(B)

to a petitioner who had a few relatively minor institutional violations and was not a management

problem). Remarkably, at the time of the instant Motion, Petitioner did not have any disciplinary

infractions on record for the past six months. ECF No. 344 at Exhibits 2. Moreover, Petitioner has

obtained multiple certifications, including The Alternatives to Violence Project, the Non-

Residential Drug Abuse Program, Microsoft Office 2010 Suite, and Living Free. He also

completed 20 hours of training for the following areas of study: CDL, Public Speaking,

Macroeconomics, Financial Wealth Building I and II, Microeconomics, Spanish I, and African

American History. Most recently Mr. Owen obtained his horticulture license in preparation for his

release. Id. at Exhibits 1 and 2; see also, ECF No. 360. In a previous grant of compassionate

release, Petitioner’s codefendant was credited for similar positive indicators of his rehabilitation.

McCoy, 2020 WL 2728225, at *3; see also, Bellamy, 2020 WL 4208446, at *3. Further, Petitioner’s

clear acceptance of responsibility, independent of the actions of his co-defendants and gives the

Court optimism that he will fulfill the balance of the restitution order efficiently upon release.

       An examination of Petitioner’s presentence report reveals that his teenage years were

troubled, marked by his dropping out of high school, abuse of drugs, and struggles to sustain

gainful employment. ECF No. 350 at ¶¶ 105–114. Petitioner is clearly a different person at 39

years old than he was at his involvement in the instant offense at age 22. See generally Miller v.

Alabama, 567 U.S. 460, 472 n. 5 (2012) (discussing “an ever-growing body of research in

developmental psychology and neuroscience” supporting the United States Supreme Court’s



                                                  8
Case 2:03-cr-00197-RAJ Document 373 Filed 12/17/20 Page 9 of 11 PageID# 1928




juvenile sentencing jurisprudence). Petitioner was not a juvenile at the time of his offenses and

principles of juvenile law certainly do not apply to his unjustifiable actions and the resulting

sentence. However, he has demonstrated a reformed decision-making process during his term of

incarceration, as evidenced by his steady payments toward fulfillment of restitution and sustained

record of employment in prison. Id. at 472 (discussing “the prospect that as the years go by and

neurological development occurs, his deficiencies will be reformed”) (internal citations omitted).

In sum, the structural disparity between § 924(c) defendants sentenced to stacked terms, as well as

an individualized application of the § 3553(a) factors support a sentence reduction.

C. Application of § 3582(c)(1)(A)(i)

       After reviewing the relevant filings, the Court finds that Petitioner has demonstrated

extraordinary and compelling reasons that merit a sentence reduction on Counts 17 and 58. A

petitioner seeking compassionate release may offer a combination of factors to establish

extraordinary and compelling reasons for a sentence reduction, including relative youth at the time

of the sentence, “the incredible length of the mandatory sentence imposed,” and the disparity

between individuals sentenced before and after the passage of the FIRST STEP Act, in

combination with one another and other factors.

       The sentence imposed on Petitioner for his stacked § 924(c) convictions was lawful and

mandatory when they were imposed, though the totality of the penalty was “far greater than was

necessary to achieve the ends of justice.” McCoy, 2020 WL 2728225, at *5; Brown, 411 F. Supp.

3d at 453; see also Deal v. United States, 508 U.S. 129 (1993) (affirming the former practice of

“stacking” multiple § 924(c) convictions within the same indictment to impose the recidivist

enhancement within § 924(c)(1)(C)(i)). Here, Petitioner was a young man, age 22, with a

nonviolent criminal history at the time of his offenses, making the application of such harsh



                                                  9
Case 2:03-cr-00197-RAJ Document 373 Filed 12/17/20 Page 10 of 11 PageID# 1929




penalties designed for violent, recidivist offenders even more inappropriate. ECF No. 350 at ¶¶

72-78 (listing a series of driving offenses, theft, disorderly conduct, and failure to appear as the

only relevant criminal history). Further, the Court must consider the application of mandatory

minimums that are actually relevant, as well as the discretion afforded by § 3582(c)(1)(A), which

includes scrutiny of the overall sentence length demanded by those mandatory minimums. Today,

Petitioner would likely be subjected to less than half of the mandatory term that was imposed in

his original sentence. A disparity of over 300 months between Petitioner’s stacked sentence and a

similarly situated defendant whose mandatory minimum sentences are not stacked creates a

disparity concerning the § 3553(a) factors, which require just punishment for the relevant offenses.

See § 3553(a)(2)(A). Accordingly, the Court must consider this factor in examining whether

Petitioner’s request for relief, though it is not dispositive.

        Finally, Petitioner’s rehabilitative efforts assist in forming an extraordinary and compelling

basis for relief. See supra III.B (listing Petitioner’s rehabilitative efforts). The Court is further

persuaded that Petitioner is no longer a danger to the community, as advised by U.S.S.G. §

1B1.13(2). See § 3553(a)(2)(C) (listing “to protect the public from further crimes of the defendant”

as a sentencing factor). Upon release, Petitioner has strong incentives to continue working toward

full payment of restitution and the job skills to accomplish this objective as a landscaping business-

owner. Moreover, Petitioner has a workable release plan, a job upon release, and family support.

See ECF No. 347 at Exhibit 1; ECF No. 344.

        Petitioner was sentenced at just 22 years old to a mandatory 762-month term, 684 of which

were due to the three “stacked” crimes for which he would face an advisory guidelines range of

234-252 months (78-84 months per crime) if sentenced today. Notably, the Court reduced

Petitioner’s sentence to 420 months, which included a reduction on Count 13 to 60 months. ECF



                                                   10
Case 2:03-cr-00197-RAJ Document 373 Filed 12/17/20 Page 11 of 11 PageID# 1930




No. 173. While none of the foregoing factors can independently support a sentence reduction, in

combination, Petitioner has established extraordinary and compelling reasons for a sentence

reduction in the aggregate. Specifically, Petitioner’s relative youth at the time of the sentence, the

overall length of the sentence, the disparity between his sentence and those sentenced for similar

crimes after the FIRST STEP Act (notably his co-defendants), and his rehabilitative efforts form

an extraordinary and compelling basis for relief. Accordingly, the Court will reduce Petitioner’s

sentence on Counts 17 and 58 to consecutive terms of 84 months, to be served consecutively to

Count 13 (60 months), and concurrently with 60 months for each of counts 12, 16 and 84.

Petitioner’s total sentence is reduced to a cumulative term of 228 months. Petitioner has served

16.5 years in BOP.

                                        IV. CONCLUSION

       Based on the foregoing, Petitioner’s motion is GRANTED. The Court now imposes a

total sentence of TIME SERVED. Upon final release from the Bureau of Prisons, the

Defendant shall serve a term of supervised release as ordered in his criminal judgment. The

Bureau of Prisons shall release the Defendant within fourteen (14) days of the date of this Order.

       The Clerk is DIRECTED to send a copy of this Order to the Petitioner, the United States

Attorney, the United States Probation Office, the Federal Bureau of Prisons, and the United

States Marshals Service.

       IT IS SO ORDERED.


Norfolk, Virginia
December 17, 2020




                                                 11
